Citation Nr: 1236284	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-01 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable disability rating for erectile dysfunction associated with prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran had active service from September 1958 until October 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, continued a noncompensable rating for erectile dysfunction.  The Veteran's claim has since been transferred to the jurisdiction of the RO in Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for atrophy of the testicles secondary to the service-connected prostate cancer has been raised by the record, including the August 2008 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that in addition to his service-connected erectile dysfunction, his penis has also diminished to about half of its original size and is subsequently deformed. The Board finds that a new VA examination is necessary to determine whether the Veteran has a penis deformity in addition to his erectile dysfunction.

The Veteran received VA examinations in May 2008 and September 2009.  Both examiners found "normal findings" on examination of the penis.  In the October 2012 appellant's brief, however, the Veteran's representative contends that neither VA examiner reported whether the Veteran's penis has changed in size and would be considered a deformity.  Additionally, in an August 2012 statement, the Veteran's representative claimed that the Veteran's disability has worsened since the last VA examination.  Given the length of time since the last VA examination and that the lack of clarity as to whether the Veteran has a penis deformity associated with erectile dysfunction, the Board finds that a new VA examination is necessary to determine the current level of the severity of the Veteran's disability.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected erectile dysfunction, to include loss of erectile power and any penis deformity (including whether the Veteran has a penis this is diminished in size). 

A clear explanation for all opinions should be provided, along with a discussion of the facts and medical principles.  The claims files must be made available to and reviewed by the examiner. 

2.  When the development requested has been completed, the case should again be adjudicated by the AOJ on the basis of the additional evidence, including any evidence forwarded directly to the Board. If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


